     Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 1 of 29



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 MIKE   A.    LOPEZ-RAMOS, PATSY
 PACHECO-DIAZ, per se and in
 representation of their minor
 children NL-P and BL-P,
       Plaintiffs,

            v.
                                        CIVIL NO. 19-1443 (RAM)
 CEMEX DE PUERTO RICO, INC., D/B/A
 CEMEX    PUERTO   RICO,    ENERSY
 ENGINEERING   CORPORATION,   JOHN
 DOE, RICHARD ROE, and their
 respective insurance companies,

       Defendants,



                          OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court is Co-defendant Enersys Engineering

Corporation’s (“Enersys”) Motion to Dismiss All Federal Claims and

Request that Supplemental or Pendent Jurisdiction Not be Exercised

(“Motion   to    Dismiss”).   (Docket   No.    47).   Having    reviewed

Plaintiffs’ Response in Opposition to Dismiss All Federal Claims

(“Response”), (Docket No. 50), the Court GRANTS Defendant’s Motion

to Dismiss, dismisses the federal claims and declines to exercise

supplemental jurisdiction over Plaintiffs’ claims which rely upon

Puerto Rico law. Judgment of dismissal without prejudice shall be

entered accordingly.
       Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 2 of 29
Civil No. 19-1443 (RAM)                                                         2


                                 I.     BACKGROUND

      This case arises from a June 30, 2017 workplace accident.

(Docket No. 43 ¶ 11). According to the Amended Complaint, while

employed by co-defendant Enersys, plaintiff Mike A. López-Ramos

(“Plaintiff” or “López-Ramos”) was injured during repairs to a

cement   grinding    and     process    tank   at   Cemex    de   Puerto   Rico’s

(“Cemex”) Cement Plant in Ponce, Puerto Rico. Id. ¶¶ 11-12, 15.

The Amended Complaint avers that two weeks after the accident, Mr.

López-Ramos’ supervisor Charlie Quiñones (“Quiñones”) proposed to

pay his salary while on medical leave. Id. ¶ 20. Quiñones also

“asked” that Plaintiff testify favorably as to Enersys in a “MSHA”

investigation.     Id.   ¶   21. 1    Mr.   López-Ramos     allegedly   withheld

information from the investigator and he was dismissed when he

went to collect his third paycheck. Id. ¶¶ 23, 26. He states that

“after filing the administrative complaint and while under medical

treatment and rehabilitation, he was fired/terminated without just

cause”. Id. ¶ 27.

      The Amended Complaint purports to state the following claims

under the laws of the United States: (a) violations to Mr. López-




1
 The Amended Complaint does not define “MSHA.” Since Plaintiffs invoke federal
mine safety statutes, the acronym must necessarily refer to the U.S. Department
of Labor’s Mine Safety and Health Administration, a federal agency tasked with
carrying out the provisions of the “Federal Mine Safety and Health Act of 1977”,
as amended by the “Mine Improvement and New Emergency Response Act of 2006.”
See Mine Safety and Health Administration (MSHA), United States Department of
Labor, https/www.msha.gov/about/mission (last visited on August 11, 2020).
Moreover, Plaintiffs submitted correspondence from MSHA. (Docket 50-2).
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 3 of 29
Civil No. 19-1443 (RAM)                                                3


Ramos’ rights under the Mine Improvement and New Emergency Response

Act of 2006 (“Miner Act”), the Federal Mine Safety and Health Act

of 1977 (“Mine Act”), the Occupational Safety and Health Act of

1970 (“OSHA”) and regulations thereunder; (b)           retaliation and

reprisals under the Miner Act, the Mine Act, and OSHA and an

unspecified “Whistle Blower Act;” and (c) violation of Mr. López-

Ramos’ rights under the Americans with Disabilities Act (“ADA”) of

1990. Id. ¶¶ 31-33.    The Amended Complaint also purports to state

claims under the following laws of the Commonwealth of Puerto Rico:

(a) Articles 1802 and 1803 of the Civil Code of Puerto Rico; (b)

Puerto Rico’s Labor Laws including Public Law No. 80 of May 30,

1976, and an unnamed state law against retaliation; and (c) a claim

under Puerto Rico’s Work Accident Compensation Act, Act No. 45 of

April 18, 1935. Id.    ¶¶ 34-36.

     On February 3, 2020, defendant Enersys moved for dismissal of

the Amended Complaint’s federal claims for failure to state a claim

upon which relief can be granted and, consequently, dismissal of

the state law claims because the Court should decline to exercise

its supplemental jurisdiction under 28 U.S.C. 1367. (Docket No.

47). Among other grounds for dismissal, Enersys posits that: (a)

the Mine Act and OSHA do not provide Mr. López-Ramos with a private

right of action; (b) Mr. López-Ramos does not fall within the

Federal Whistleblower Act’s aegis because he was not a federal

employee; and (c) Mr. López-Ramos failed to state a claim under
       Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 4 of 29
Civil No. 19-1443 (RAM)                                                         4


ADA or in the alternative, any ADA claim is time-barred. Id. 5-

24.

      For the below-stated reasons, the Court agrees with Enersys

that the Amended Complaint does not state claims upon which relief

can   be   granted   under   federal       law   and    declines    to   exercise

supplemental jurisdiction pursuant to 28 U.S.C.§ 1367(c).

                             II.    LEGAL STANDARDS

  A. Dismissal for lack of subject matter jurisdiction under Fed.
     R. Civ. P. 12(b)(1):

      Federal courts are courts “of limited jurisdiction, limited

to deciding certain cases and controversies.” Belsito Commc'ns,

Inc. v. Decker, 845 F.3d 13, 21 (1st Cir. 2016). The “party

asserting    jurisdiction     has    the    burden      of   demonstrating   its

existence.” Fina Air Inc. v. United States, 555 F. Supp. 2d 321,

323   (D.P.R.   2008).    Pursuant    to    Fed.   R.   Civ.   P.   12(b)(1),   a

defendant may move to dismiss an action for lack of subject matter

jurisdiction. There are two ways for a defendant to challenge the

existence of subject matter jurisdiction: a “facial attack” or a

“factual attack.” Id.

      “In a facial attack, a defendant argues that the plaintiff

did not properly plead jurisdiction.” Compagnie Mar. Marfret v.

San Juan Bay Pilots Corp., 532 F. Supp. 2d 369, 373 (D.P.R. 2008)

(quotation omitted). The court must take all the allegations in

the complaint as true and determine if the plaintiff sufficiently
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 5 of 29
Civil No. 19-1443 (RAM)                                                5


evinced a basis of subject matter jurisdiction. See Torres-Negron

v. J & N Records, LLC, 504 F.3d 151, 162 (1st Cir. 2007). Whereas

“a factual attack asserts that jurisdiction is lacking on the basis

of facts outside of the pleadings.” Compagnie Mar. Marfret, 532 F.

Supp. 2d at 373 (quotations omitted). When facing a factual attack,

the court is “not confined to the allegations in the complaint and

‘can look beyond the pleadings to decide factual matters relating

to jurisdiction.’” Rivera Torres v. Junta de Retiro Para Maestros,

502 F. Supp. 2d 242, 247 n. 3 (D.P.R. 2007) (quotation omitted).

  B. Dismissal for failure to state a claim upon which relief can
     be granted under Fed. R. Civ. P. 12(b)(6):

     Fed. R. Civ. P. 12(b)(6) requires dismissal of a complaint

that “fails to state a claim upon which relief can be granted.”

Under Rule 12(b)(6), the plaintiff must plead enough facts to state

a claim that is “plausible” on its face, and the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level, […] on the assumption that all the allegations

in the complaint are true (even if doubtful in fact).” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotations

marks,   citations    and   footnote     omitted).    “[A]   plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id.

Further, a complaint will not stand if it offers only “naked
       Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 6 of 29
Civil No. 19-1443 (RAM)                                                      6


assertion[s]” devoid of “further factual enhancements.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

      To determine whether a complaint has stated a plausible, non-

speculative claim for relief, courts must treat non-conclusory

factual allegations as true. See Nieto-Vicenty v. Valledor, 984 F.

Supp. 2d 17, 20 (D.P.R. 2013). They may also consider: “(a)

‘implications from documents’ attached to or fairly ‘incorporated

into the complaint,’(b) ‘facts’ susceptible to ‘judicial notice,’

and (c) ‘concessions’ in plaintiff's ‘response to the motion to

dismiss.’” Schatz v. Republican State Leadership Comm., 669 F.3d

50, 55–56 (1st Cir. 2012) (quotation omitted).

                            III. OPERATIVE FACTS
      Pursuant to the standards governing dismissal under Fed. R.

Civ. P. 12(b)(1) and 12(b)(6), the following facts, derived from

the   non-conclusory     allegations     in   the   Amended   Complaint    and

documents filed alongside the Response, are taken as true for

purposes of this motion:

    1. Plaintiffs Mr. López-Ramos and his wife Patsy Pacheco-Díaz

      are residents of Peñuelas, Puerto Rico. (Docket No. 43 ¶ 6).

    2. Defendant   Cemex   de   Puerto    Rico,     Inc.   (“Cemex”),   is   a

      corporation organized and existing under the laws of Puerto

      Rico per the records of the Puerto Rico Department of State. 2


2 See Cemex de Puerto Rico, Inc., Registry of Corporations and Entities, Puerto
Rico Department of State, https://prcorpfiling.f1hst.com/CorpInfo/
CorporationInfo.aspx?c=1272-111 (last visited on August 11, 2020).
       Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 7 of 29
Civil No. 19-1443 (RAM)                                                     7


    3. Co-defendant Enersys is a corporation organized and existing

      under the laws of Puerto Rico according to the records of the

      Puerto Rico Department of State. 3 Enersys was Mr. López-Ramos’

      employer. (Docket No. 43 ¶ 9).

    4. On June 30, 2017, Mr. López-Ramos was employed by Enersys and

      working with four (4) other workers on repairing a steel

      cement process and grinding tank at Cemex’s Cement Plan in

      Ponce,   Puerto   Rico.    Id.   ¶   11.   Also   present    were   two

      supervisors, Charlie Quiñones (“Quiñones”) and Hector Acensio

      (“Acensio”), of Enersys and Cemex, respectively.            Id. ¶¶ 11,

      13.

    5. Mr. López-Ramos’ work consisted of removing the tank’s old

      steel plates and replacing them with new ones. Id. ¶ 12. An

      incident occurred where three (3) steel plates detached and

      fell but did not injure the workers. Id. Each plate weighed

      about 50-60 pounds. Id. ¶ 13.

    6. Mr. Quiñones reported the incident to Mr. Acensio. The latter

      did not react to the report. Id.

    7. Plaintiff continued working as ordered by Mr. Quiñones. Once

      again, the steel plates detached and fell. This time, the




3 See Enersys Engineering Corporation, Registry of Corporations and Entities,
Puerto Rico Department of State, https://prcorpfiling.f1hst.com/
CorpInfo/CorporationInfo.aspx?c=134331-111 (last visited on August 11, 2020).
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 8 of 29
Civil No. 19-1443 (RAM)                                                      8


     plates struck and injured Plaintiff, causing him to fall. Id.

     ¶¶ 14-15.

  8. Plaintiff    was    taken   to    Cemex’s   infirmary   where    he   was

     interviewed by the nurse and by Cemex’s Safety Officer and he

     filled and signed an accident report.          Id. ¶¶ 16-17.

  9. He   was   subsequently     taken   to   the   Puerto   Rico    Worker’s

     Insurance Fund Emergency Room in Ponce where he has given

     medical care and discharged. Id. ¶¶ 18-19.

  10. Around two weeks after the accident, Mr. Quiñones called Mr.

     López-Ramos and pleaded with him not to sue. He offered to

     pay Mr. López-Ramos’ salary while the latter was under leave

     pursuant    to     the   Puerto    Rico’s   Workmen’s   Accident      and

     Compensation Act. Id. ¶ 20.

  11. After Enersys’ Superintendent Edward Pérez’s (“Pérez”) agreed

     to pay Mr. López-Ramos’ salary, Mr. Quiñones also asked Mr.

     López-Ramos to testify favorably as to Mr. Quiñones when

     interviewed by an MSHA inspector or investigator. Mr. López-

     Ramos was then interviewed by a MSHA representative and he

     omitted the first incident that occurred in the tank. Id. ¶¶

     21-23.

  12. Plaintiff was later told by Mr. Pérez that the investigation

     went well for Enersys, which was only fined for failing to

     document the training for replacing the plates.           Id. ¶ 24.
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 9 of 29
Civil No. 19-1443 (RAM)                                                  9


  13. Several days later, Mr. López-Ramos was summoned to Enersys’

     offices in Peñuelas to pick up the salary payment sent by Mr.

     Pérez. Id. ¶ 25.

  14. He proceeded to pick up the same salary for three weeks, but

     after the third payment, he was told that that was his last

     week and Mr. Pérez would not pay him any further. Id. ¶ 26.

  15. On January 26, 2018, Mr. López-Ramos filed a complaint under

     the Mine Act before the U.S. Department of Labor. (Docket

     Nos. 43 ¶ 29; 50-1). An investigation was conducted, and Mr.

     López-Ramos was informed that Cemex and Enersys were found in

     violation of law and were fined. (Docket No. 43 at 29).

  16. Mr. López Ramos was fired by Enersys on June 2018 upon the

     completion of the MSHA investigation and while he was under

     treatment by the Puerto Rico State Insurance Fund. Id. ¶ 30a.

  17. On December 11, 2018, Mr. López Ramos was released from

     treatment and service by the Puerto Rico State Insurance Fund.

     Id. at ¶ 30b.

  18. On May 7, 2019, Plaintiff filed this lawsuit. Id. ¶ 30c.

  19. On October 24, 2019, he filed a complaint or charge before

     the   Equal   Employment   Opportunity   Commission    (“EEOC”)   for

     reprisal/retaliation. (Docket Nos. 43 ¶ 30d; 50-5).

  20. Among other claims, Mr. López-Ramos’ charge before the EEOC

     alleged ADA violations. (Docket No. 50-5 at 1).
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 10 of 29
Civil No. 19-1443 (RAM)                                                             10


  21. On November 14, 2019, he received a “Dismissal and Notice of

      Rights” from the EEOC advising him that the EEOC was closing

      the file on his charge because: “[y]our charge was not timely

      filed with the EEOC; in other words, you waited too long after

      the     date(s)   of    the   alleged      discrimination     to    file   your

      charge.” (Docket Nos. 43 ¶ 30(e); 50-6).

                                     II.   ANALYSIS

  A. The Amended Complaint fails to state a claim under the Mine
     Act because the Act does not provide a private right of action
     enforceable in a United States District Court.
      “Congress    has    authorized       the    federal    district     courts    to

exercise original jurisdiction in ‘all civil actions arising under

the   Constitution,      laws,      or   treaties    of    the   United    States.’”

Municipality of Mayaguez v. Corporación para el Desarollo del

Oeste, Inc., 726 F.3d 8, 13 (1st Cir. 2013) (quoting Gunn v. Minton,

568 U.S. 251, 257 (2013)). See also 28 U.S.C. § 1331. “Often called

‘federal-question jurisdiction,’ this type of jurisdiction ‘is

invoked by and large by plaintiffs pleading a cause of action

created by federal law,’ such as an action brought under 42 U.S.C.

§ 1983.” Id. (quoting Grable & Sons Metal Prods., Inc. v. Darue

Eng’g & Mfg., 545 U.S. 308, 312 (2005)). As relevant here, “private

rights   of    action    to   enforce      federal   law    must   be     created   by

Congress.” Gonzalez-Hugues v. Puerto Rico, 2013 WL 149621, at *2

(D.P.R. 2013); see also Atl. Richfield Co. v. Christian, 140 S.

Ct. 1335, 1350 (2020) (quotation omitted) (“[A] suit arises under
     Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 11 of 29
Civil No. 19-1443 (RAM)                                                11


the law that creates the cause of action.”); Touche Ross & Co. v.

Redington, 442 U.S. 560, 578 (1979). If federal law does not grant

a plaintiff a private right of action, the Court must consider

whether there exists an implied federal right of action. The

Supreme Court has identified four factors a court must consider

when determining if an implied right of action exists:

     First, is the plaintiff “one of the class for whose
     especial benefit the statute was enacted,”—that is, does
     the statute create a federal right in favor of the
     plaintiff?   Second,   is    there   any  indication  of
     legislative intent, explicit or implicit, either to
     create such a remedy or to deny one? Third, is it
     consistent   with  the    underlying   purposes  of  the
     legislative scheme to imply such a remedy for the
     plaintiff? ... And finally, is the cause of action one
     traditionally relegated to state law, in an area
     basically the concern of the States, so that it would be
     inappropriate to infer a cause of action based solely on
     federal law?

Nashoba Commc'ns Ltd. P'ship No. 7 v. Town of Danvers, 893 F.2d

435, 439 (1st Cir. 1990) (quoting Cort v. Ash, 422 U.S. 66, 78

(1976)).

     Since Cort, the Supreme Court has clarified “that whether

Congress intended to provide a private right of action […] is

‘[t]he central inquiry,’ and that the other three factors are

entitled to considerably less weight.” Buntin v. City of Bos., 857

F.3d 69, 75 (1st Cir. 2017) (quoting Touche Ross & Co., 442 U.S.

at 575–76). More recently, the Supreme Court reiterated this stance

in Ziglar v. Abbasi when it stated that it has “adopted a far more

cautious   course,   clarifying   that,   when   deciding    whether   to
        Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 12 of 29
Civil No. 19-1443 (RAM)                                                             12


recognize an implied cause of action, the ‘determinative’ question

is one of statutory intent.” Ziglar v. Abbasi, 137 S. Ct. 1843,

1848 (2017) (quotation omitted).

        As   previously        stated,    “[l]ike     substantive       federal    law

itself, private rights of action to enforce federal law must be

created by Congress.” Alexander v. Sandoval, 532 U.S. 275, 286

(2001). For example, the Alexander opinion held that there is no

private right of action to enforce disparate impact regulations

under    Title    VII    of    the   Civil   Rights    Act   of    1964.    Id.;   Cf.

Stoneridge Inc. Partners, LLC v. Scientific–Atlanta, Inc., 552

U.S. 148, 158, 165 (2008) (holding that although the Securities

Exchange Act does not include a private cause of action for Section

10(b) violations, there is a right of action implied in the Act’s

words and its implementing regulation and declining to extend said

right “beyond its boundaries”). Therefore, “[i]f the statute does

not itself so provide, a private cause of action will not be

created through judicial mandate.” Ziglar, 137 S. Ct. at 1856

(emphasis added). Without statutory intent, “a cause of action

does not exist and courts may not create one, no matter how

desirable that might be as a policy matter, or how compatible with

the statute.” Alexander, 532 U.S. at 286-287. Thus, there is little

doubt that “‘a private right of action under federal law is not

created      by   mere        implication,    but     must    be       ‘unambiguously

conferred.’”      Allco       Renewable   Energy    Limited       v.    Massachusetts
         Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 13 of 29
Civil No. 19-1443 (RAM)                                                    13


Electric Company, 875 F.3d 64, 69-70 (1st Cir. 2017) (quoting

Armstrong v. Exceptional Child Center, Inc., 575 U.S. 320,332

(2015)).

         Notably, “[t]he express provision of one method of enforcing

a substantive rule suggests that Congress intended to preclude

others.” Alexander, 532 U.S. at 290. That suggestion may be “so

strong that it precludes a finding of congressional intent to

create a private right of action, even though other aspects of the

statute (such as language making the would-be plaintiff ‘a member

of the class for whose benefit the statute was enacted’) suggest

the contrary.” Id. (citation omitted). Similarly, finding for

example, “that a damages remedy is implied by a provision that

makes no reference to that remedy may upset the careful balance of

interests struck by the lawmakers.” Hernandez v. Mesa, 140 S. Ct.

735, 742 (2020).

         The Amended Complaint alleges that the MSHA investigated the

accident at issue in this case. 4 Mr. López-Ramos invokes the

provisions of the Mine Act and he appended a letter from the MSHA

confirming that his accident was investigated. (Docket Nos. 43 ¶¶

22, 29 and 32; 50-2). Moreover, Enersys has not questioned whether

the Mine Act applied to the work it was conducting at Cemex’s

plant. The Court therefore assumes for purposes of the pending




4
    See Section III, infra, at ¶ 15.
        Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 14 of 29
Civil No. 19-1443 (RAM)                                                               14


Motion to Dismiss that Cemex’s Cement Plant in Ponce is a “mine”

under the Mine Act, a term which includes facilities appurtenant

to land where minerals are extracted and used in the milling of

such minerals. See 30 U.S.C. 802(h)(1); CalPortland Company, Inc.

v. Federal Mine Safety and Health Review Commission, 839 F.3d 1156

(D.C.      Cir.     2016)     (case          under   the      Mine    Act’s        anti-

discrimination/whistleblower                 provision       and     arising       from

complainant’s employment at a cement plant). The Court also assumes

that    Enersys     qualifies    as     an    “operator”     which   includes      “any

independent contractor performing services or construction at such

mine.” 30 U.S.C. § 802(d). Lastly, the Court also assumes that Mr.

López-Ramos       qualifies    as   a   “miner”      which    is   defined    as   “any

individual working in a coal or other mine.” Id. § 802(g).

       However, as explained below, the provisions of the Mine Act

do not confer an express or an implied private right of action

enforceable in a United States District Court to miners who suffer

personal injuries due to violations of the act. Nor do they confer

such a right to miners or applicants for employment who suffer

violations     of    its    anti-discrimination/whistleblower            provision.

Consequently, the Amended Complaint does not state a claim upon

which relief can be granted under the Mine Act. 5


5 The Legislative History of the Mine Act does not show that the drafters of
the Act intended to provide miners with a private right of action in federal
district court. See S.Rep. No. 95–181, p. 4 (1977), U.S.Code Cong. & Admin.News
1977, p. 3401, Legislative History of the Federal Mine Safety and Health Act of
1977 (Committee Print prepared for the Subcommittee on Labor of the Senate
        Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 15 of 29
Civil No. 19-1443 (RAM)                                                   15


     Congress enacted the Mine Act to “‘protect the health and

safety of the Nation’s ... miners.’” CalPortland Company, Inc.,

839 F.3d 1156 (quoting Thunder Basin Coal Co., 510 U.S. at 202).

To achieve its goals, the Mine Act “charges two separate agencies

with complementary policymaking and adjudicative functions.” Id.

(quoting Prairie State Generating Co. LLC v. Sec'y of Labor, 792

F.3d 82, 85 (D.C. Cir. 2015)). The MSHA “sets regulatory standards

of mine safety, conducts regular mine inspections, and issues

citations and orders in response to violations.” Id. (citation

omitted). Whereas the Federal Mine Safety and Health Commission

(“the    Commission”)     is   “an   adjudicatory   body   established    as

independent of the Secretary, [which] reviews challenges to MSHA's

actions.” Id.; see also Thunder Basin Coal Co., 510 U.S. at 202–

04, 205 n.5.

     Section 104 of the Mine Act empowers the Secretary of Labor

(“the Secretary”) or their authorized representative to issue

citations upon a belief “that an operator of a coal or other mine”

subject to the Act has violated it “or any mandatory health and

safety standard, rule, order or regulation promulgated” pursuant

to the Act. 30 U.S.C. § 814(a). It also empowers them to issue

orders or enforcement for violations of mandatory health and safety

standards. Id. § 814 (b)-(h). Section 105 of the Mine Act contains


Committee on Human Resources), Ser. No. 95–2, p. 592 (1978) (Leg.Hist.); see
also Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 209 (1994).
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 16 of 29
Civil No. 19-1443 (RAM)                                                       16


its   procedure    for    enforcement.    Id.   §   815.   It   authorizes   the

Secretary to impose civil penalties which may be contested before

the Commission. Id. § 815 (a)-(b) and (d). It also authorizes

operators to apply to the Commission for relief from orders for

enforcement issued under Section 104. Id. § 815(b)(2). Section

106, on the other hand, provides for judicial review of Commission

Orders before the United States Court of Appeals for the circuit

where a violation of the Mine Act is alleged to have occurred or

before the United States Court of Appeals for the District of

Columbia Circuit. Id. § 816. Lastly, Section 108 authorizes the

Secretary to institute civil actions for enforcement before the

United States District Court for the district against operators.

Id.   §   818(a)(1).      Notably,    this    “regulatory,      administrative,

enforcement,      and    judicial    review   procedures     provided   to   the

Secretary” in the Mine Act “‘strongly undermines the suggestion

that Congress also intended to create by implication a private

right of action in a federal district court but declined to say so

expressly.’” Byrd v. Revett, LLC, 2015 WL 12780578, at *3 (D. Mont.

2015), report and recommendation adopted, 2015 WL 12780579 (D.

Mont. 2015) (quoting Williams v. United Airlines, Inc., 500 F.3d

1019, 1024 (9th Cir. 2007) (emphasis added).

      Thus, none of the Mine Act’s health and safety provisions

expressly confers miners with a private right of action to injured

miners and recourse to a United States District Court. Nor do they
       Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 17 of 29
Civil No. 19-1443 (RAM)                                                    17


evince an implied statutory intent to do so. Consequently, “and in

the context of personal injury claims brought by miners against

mine   owners   and   operators,     the   federal   district   courts   have

consistently concluded that the Mine Safety Act does not provide

an implied or private right of action in the federal district

courts in favor of miners for advancing legal claims against mine

operators.” Byrd, 2015 WL 12780578, at *4 (emphasis added) (citing

Cobos v. Stillwater Mining Co., 2012 WL 6018147, *5 (D. Mont.

2012)). Circuit Courts and District Courts have reiterated the

same for years. See Howard v. Milam, 905 F.2d 1529, *4 (4th Cir.

1990); Raymer v. United States, 660 F.2d 1136, 1140 (6th Cir.

1981); Horton v. Murray Energy Corp., 2013 WL 4017050, at *4 (D.

Utah 2013)(holding that “The Mine Act contains no such language

that ‘unambiguously confers’ individual rights on” a plaintiff);

Hunley v. Glencore, Ltd., Inc., 2012 WL 1071271, *9 (E.D. Tenn.

2012); King v. Island Creek Coal Company, 339 F. Supp. 2d 735, 741

(W.D. Va. 2004); Browning v. Geupel Construction Co., 891 F. Supp.

275, 278 (S.D. W. Va. 1995). The Mine Act also does not confer an

express or implied private right of action enforceable in a United

States District Court to miners or applicants for employment who

suffer    violations      of   its    anti-discrimination/whistleblower

provision. See e.g. Parke v. Bethenergy Mines, Inc., 732 F. Supp.

587, 589 (W.D. Pa. 1990) (citation omitted) (holding that a claim

alleging discrimination in violation of the Mine Act could not
     Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 18 of 29
Civil No. 19-1443 (RAM)                                                   18


proceed because the Act does not provide a private right of

action).

      Section   105(c)(1)   of   the   Mine   Act   contains   an      anti-

discrimination/whistleblower provision which reads as follows:


     No person shall discharge or in any manner discriminate
     against   or   cause   to   be    discharged   or   cause
     discrimination against or otherwise interfere with the
     exercise of the statutory rights of any miner,
     representative of miners or applicant for employment in
     any coal or other mine subject to this chapter because
     such miner, representative of miners or applicant for
     employment has filed or made a complaint under or related
     to this chapter, including a complaint notifying the
     operator or the operator’s agent, or the representative
     of the miners at the coal or other mine of an alleged
     danger or safety or health violation in a coal or other
     mine, or because such miner, representative of miners or
     applicant for employment is the subject of medical
     evaluations and potential transfer under a standard
     published pursuant to section 811 of this title or
     because such miner, representative of miners or
     applicant for employment has instituted or caused to be
     instituted any proceeding under or related to this
     chapter or has testified or is about to testify in any
     such proceeding, or because of the exercise by such
     miner, representative of miners or applicant for
     employment on behalf of himself or others of any
     statutory right afforded by this chapter.


30 U.S.C. § 815(c). This provision “prohibits a mine operator from

discriminating against a miner or interfering with a miner’s

statutory rights because the miner engaged in protected activity.”

See CalPortland Company, Inc., 839 F.3d at 1156 (citation omitted).

Section 105(c) also establishes procedures for the filing and

investigation of complaints made by “‘[a]ny miner or applicant for
     Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 19 of 29
Civil No. 19-1443 (RAM)                                                19


employment’” and authorizes the Commission to adjudicate contested

complaints.” Id. (citing 30 U.S.C. § 815(c)(2)–3)); see also

Simpson v. FMSHRC, 842 F.2d 453, 456 n.3 (D.C. Cir. 1988).

     Indeed,   section    105(c)(2)   provides    that   any   miner   or

applicant for employment invoking the rights conferred by Section

105(a)(1) must file a complaint with the Secretary within 60 days

of the occurrence of such violation:


     Any miner or applicant for employment or representative
     of miners who believes that he has been discharged,
     interfered with, or otherwise discriminated against by
     any person in violation of this subsection may, within
     60 days after such violation occurs, file a complaint
     with the Secretary alleging such discrimination. Upon
     receipt of such complaint, the Secretary shall forward
     a copy of the complaint to the respondent and shall cause
     such investigation to be made as he deems appropriate.
     Such investigation shall commence within 15 days of the
     Secretary’s receipt of the complaint, and if the
     Secretary finds that such complaint was not frivolously
     brought, the Commission, on an expedited basis upon
     application of the Secretary, shall order the immediate
     reinstatement of the miner pending final order on the
     complaint. If upon such investigation, the Secretary
     determines that the provisions of this subsection have
     been violated, he shall immediately file a complaint
     with the Commission, with service upon the alleged
     violator and the miner, applicant for employment, or
     representative of miners alleging such discrimination or
     interference and propose an order granting appropriate
     relief. The Commission shall afford an opportunity for
     a hearing (in accordance with section 554 of Title 5 but
     without regard to subsection (a)(3) of such section) and
     thereafter shall issue an order, based upon findings of
     fact, affirming, modifying, or vacating the Secretary’s
     proposed order, or directing other appropriate relief.
     Such order shall become final 30 days after its issuance.
     The Commission shall have authority in such proceedings
     to require a person committing a violation of this
     subsection to take such affirmative action to abate the
     Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 20 of 29
Civil No. 19-1443 (RAM)                                                       20


     violation   as   the   Commission   deems   appropriate,
     including, but not limited to, the rehiring or
     reinstatement of the miner to his former position with
     back pay and interest. The complaining miner, applicant,
     or representative of miners may present additional
     evidence on his own behalf during any hearing held
     pursuant to his paragraph.

30 U.S.C. § 815(c)(2). If the Secretary’s investigation concludes

a   violation       of     Section     105(c)(1)       has   occurred,     then

“the complainant shall have the right, within 30 days of notice of

the Secretary’s determination, to file an action in his own behalf

before the Commission.” 30 U.S.C. § 815(c)(3). Any order issued by

the Commission pursuant to Section 105(c) is subject to judicial

review   pursuant    to     Section    106.   Id.   Thus,    the   Commission’s

disposition of a miner’s or applicant’s complaint under Section

105 is subject to review before the United States Court of Appeals

where a violation of the Act is alleged to have occurred or before

the United States Court of Appeals for the District of Columbia

Circuit. See 30 U.S.C. § 816(a)(1).

     The Mine Act’s anti-discrimination/whistleblower provision in

Section 105(c) and the judicial review provisions in Section 106

do not direct miners or applicants for employment to proceed before

a United States District Court. Instead, they direct miners or

applicants for employment to proceed before the Secretary, the

Commission, and the United States Courts of Appeal. As noted

earlier, “[t]he express provision of one method of enforcing a

substantive   rule       suggests    that   Congress   intended    to   preclude
        Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 21 of 29
Civil No. 19-1443 (RAM)                                                      21


others.” Alexander, 532 U.S. at 290. Where, as here, a federal

statute does not state whether an aggrieved employee may bring a

civil action in district court to allege a violation of that

federal law, “implying a private right of action on the basis of

congressional silence is a hazardous enterprise, at best.” Touche

Ross, 442 U.S. at 571 (emphasis added). Accordingly, the Court

finds that sections 105(C) and 106 of the Mine Act do not evince

a statutory intent to confer neither an express nor an implied

private right of action to proceed before a United States District

Court       for     violations      of     the     Mine     Act’s         anti-

discrimination/whistleblower provision.

  B. The Amended Complaint fails to state claim under OSHA because
     the Act does not provide for a private cause of action.
     As Defendant correctly posits in the Motion to Dismiss,

Plaintiff does not allege in the Amended Complaint that he filed

a complaint under OSHA to inform about potential OSHA violations.

(Docket No. 47 at 14-18). Be that as it may, like the Mine Act,

OSHA does not provide for a private right of action for personal

injury. Nor does OSHA provide a private right of action for

violation     of   its   anti-discrimination/whistleblower       provision.

Consequently, the Amended Complaint does not state a claim upon

which relief can be granted under OSHA. (Docket No. 43 ¶ 31).
     Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 22 of 29
Civil No. 19-1443 (RAM)                                                22


     The First Circuit determined decades ago that OSHA does not

provide for a private right of action for personal injury. 29

U.S.C.§ 653 (b)(4) provides that:

     Nothing in this chapter shall be construed to supersede
     or in any manner affect any workmen's compensation law
     or to enlarge or diminish or affect in any other manner
     the common law or statutory rights, duties, or
     liabilities of employers and employees under any law
     with respect to injuries, diseases, or death of
     employees arising out of, or in the course of,
     employment.
     Pursuant to this provision, “every court faced with the issue

has held that OSHA creates no private right of action.” See Pedraza

v. Shell Oil Co., 942 F.2d 48, 52 (1st Cir. 1991) (emphasis added);

De Jesús-Colón v. Compañía de Parques Nacionales de Puerto Rico,

2012 WL 14679 at * 5 (D.P.R. 2012). Even before the Pedraza

opinion, the First Circuit had held “[t]he legislative history of

§ 653(b)(4) shows that the intent of the provision was merely to

ensure that OSHA was not read to create a private right of action

for injured workers which would allow them to bypass the otherwise

exclusive remedy of worker's compensation.” Pratico v. Portland

Terminal Co., 783 F.2d 255, 266 (1st Cir. 1985).

     OSHA’s    anti-discrimination/whistleblower         provision     is

contained in Section 11(c) of OSHA. See 29 U.S.C. § 660(c).

Section 11(c)(1) provides:

     No person shall discharge or in any manner discriminate
     against any employee because such employee has filed any
     complaint or instituted or caused to be instituted any
     proceeding under or related to this chapter or has
     testified or is about to testify in any such proceeding
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 23 of 29
Civil No. 19-1443 (RAM)                                                   23


      or because of the exercise by such employee on behalf of
      himself or others of any right afforded by this chapter.

Id. Like the Mine Act’s section 105(c)(2), OSHA’s section 11(c)(2)

also directs the employee to file a complaint with the Secretary

of Labor:

      Any employee who believes that he has been discharged or
      otherwise discriminated against by any person in
      violation of this subsection may, within thirty days
      after such violation occurs, file a complaint with the
      Secretary alleging such discrimination. Upon receipt of
      such   complaint,  the   Secretary   shall  cause   such
      investigation to be made as he deems appropriate. If
      upon such investigation, the Secretary determines that
      the provisions of this subsection have been violated, he
      shall bring an action in any appropriate United States
      district court against such person. In any such action
      the   United   States   district   courts   shall   have
      jurisdiction, for cause shown to restrain violations of
      paragraph (1) of this subsection and order all
      appropriate relief including rehiring or reinstatement
      of the employee to his former position with back pay.

29   U.S.C.   105(c)(2).   The   above-quoted   text   shows   it   is   the

Secretary (and not the aggrieved employee) who is authorized by

OSHA to bring an action in a United States District Court to seek

redress for a violation of OSHA’s anti-discrimination/whistle-

blower provision. Accordingly, Circuit and District courts have

repeatedly found that OSHA “does not authorize a private cause of

action for discriminatory retaliation.” See Mulvaney v. City of

Rochester, 2004 WL 1660274 (W.D.N.Y. 2004)(finding that plaintiff

lacked standing and the Court lacked jurisdiction to hear the

retaliation complaint)(emphasis added); see also Abel v. Niche
        Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 24 of 29
Civil No. 19-1443 (RAM)                                                    24


Polymer, LLC, 2020 WL 3421480, at *5 (S.D.W. Va. 2020) (holding

that “neither the federal nor the State’s OSHA statutes can serve

as a basis for [plaintiff]’s retaliatory discharge claim”); Lewis

v. DBI Servs., 2019 WL 3220006, at *2 (W.D. Tex. 2019)(“OSHA does

not provide a private right of action; in other words, a private

individual cannot sue for retaliatory discharge.”); Fletcher v.

United     Parcel   Service,   Local    Union   705,   155   F.Supp.2d    954

(N.D.Ill.2001); Washington v. M. Hanna Const. Inc., 299 F. App'x

399, 401 (5th Cir. 2008); Taylor v. Brighton Corp., 616 F.2d 256

(6th Cir. 1980). Thus, Plaintiff’s purported OSHA claim must be

dismissed.

  C. The Amended Complaint does not state a claim under the Federal
     Whistleblower Act because Mr. López-Ramos was not a federal
     employee.
     The Whistleblower Protection Act of 1989 is codified at 5

U.S.C. § 2302. Congress enacted it to provide “federal employees

with the right to seek corrective action from the [Merit Systems

Protection] Board [“MSPB”] whenever a personnel action has been

taken    in   retaliation   for   certain   whistleblowing    activities.’”

Mulero Abreu v. Oquendo-Rivera, 729 F.Supp.2d 498, 523 (D.P.R.

2010) (quoting Fields v. DOJ, 452 F.3d 1297, 1302 (Fed. Cir. 2006).

The Amended Complaint does not aver that Mr. López-Ramos was a

federal employee within the meaning of said term as defined in 5

U.S.C. § 2105. Instead, the Amended Complaint avers he was an

Enersys employee at all times until the alleged actions giving
         Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 25 of 29
Civil No. 19-1443 (RAM)                                                     25


rise to the case at bar occurred. 6 The Amended Complaint therefore

fails to state a claim upon which relief can be granted under the

Whistleblower Protection Act of 1989 because Mr. López-Ramos was

not a federal employee. See Negron-Santiago v. San Cristobal Hosp.,

764 F. Supp. 2d 366, 371 (D.P.R. 2011) (dismissing a claim under

the Whistleblower Protection Act of 1989 because Plaintiffs were

not federal employees); Mulero Abreu, 729 F. Supp. 2d at 524

(same).

      D. The Amended Complaint fails to state claim under the ADA
         because Plaintiff filed his EEOC charge late and thus did not
         exhaust administrative remedies.

         The   ADA   forbids   employers   from   terminating   a   “qualified

individual on the basis of disability.” 42 U.S.C. § 12112(a). It

is meant “to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with

disabilities.” Gray v. Cummings, 917 F.3d 1, 14 (1st Cir. 2019)

(quoting 42 U.S.C. § 12101(b)(1)).

         Further, the ADA mandates compliance with the administrative

procedures specified in Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e; See also Thornton v. United Parcel Serv., Inc.,

587 F.3d 27, 31 (1st Cir. 2009). A claimant under the ADA “must

exhaust administrative remedies under section 2000e-5(e)(1) of

Title VII as a prerequisite to filing suit before this Court.”




6
    See Section III, infra, at ¶ 4.
       Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 26 of 29
Civil No. 19-1443 (RAM)                                                                 26


Mercado Cordova v. Walmart Puerto Rico, Inc., 369 F. Supp. 3d 336,

349 (D.P.R. 2019) (citing Zipes v. Trans World Airlines, 455 U.S.

385, 392 (1982)) (emphasis added). Specifically, this Section

provides that a charge “shall be filed” with the EEOC “within one

hundred and eighty days after the alleged unlawful employment

practice occurred,” or within three hundred days if “the person

aggrieved       has        initially      instituted          proceedings       with   [an

authorized] State or local agency.” 42 U.S.C. § 2000e–5(e).

       Therefore, a failure to exhaust administrative remedies by

not    filing    a     charge   with      the     EEOC   or    by   not   instituting    a

proceeding      in     a   state     or   local    agency      within     the   proscribed

timeframe, precludes a claimant from filing in federal court. The

purpose of filing an administrative charge “as a prerequisite to

commencing a civil action is to promote early conciliation between

the parties, as well as to provide prompt notice of the claim to

the employer.” Gonzalez-Nieves v. Miranda, 264 F. Supp. 3d 357,

361 (D.P.R. 2017) (citation omitted). The Supreme Court has stated

that    the   timeliness        requirement         under     Section     2000e–5(e)    is

“mandatory,” and failure to file within the time-period means a

potential plaintiff “lose[s] the ability to recover for [the

alleged discrimination].” Nat’l R.R. Passenger Corp. v. Morgan,

536    U.S.     101,       109–110    (2002);      see   also       Martinez-Rivera     v.

Commonwealth of Puerto Rico, 812 F.3d 69, 77 (1st Cir. 2016).
         Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 27 of 29
Civil No. 19-1443 (RAM)                                                         27


         In the case at bar, the EEOC dismissed Mr. López-Ramos charge

as time-barred on November 8, 2019. 7 Mr. López-Ramos however filed

the present suit on May 7, 2019 (Docket No. 1), that is before he

received a “Dismissal and Notice of Rights” letter from the EEOC

which granted him ninety (90) days to file suit. Consequently, Mr.

López-Ramos       did   not   exhaust    administrative     before    filing   the

present suit. This District has stated that an employee must “wait

for the EEOC to give notice of the employee's right to sue, which

generally occurs in what has been termed a right-to-sue letter.”

Montalvo-Figueroa v. DNA Auto Corp., 414 F. Supp. 3d 213, 229

(D.P.R. 2019) (citing Abraham v. Woods Hole Oceanographic Inst.,

553 F.3d 114, 119 (1st Cir. 2009)).

         Most   glaringly,    however,    is   the   fact   that     the   Amended

Complaint fails to state a claim upon which relief can be granted

under the ADA. In fact, Plaintiff only references claims under

said statute on two occasions: first, when he cites the ADA when

he invokes the Court’s jurisdiction, and               second, when alleging

his third cause of action wherein he simply avers that his “rights

under the Americans with Disabilities Act of 1990 (42 U.S.C.

121010) [sic], and any other rights under the other state and

federal labor statutes were and continued to be violated by co-

defendants.” (Docket No. 43 ¶ 33). Yet, he fails to include any




7
    See Section III, infra, at ¶ 21.
      Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 28 of 29
Civil No. 19-1443 (RAM)                                                    28


factual allegations which might lead the Court to conclude that a

violation of ADA occurred. Therefore, dismissal of the ADA claims

is proper.

  E. Since the purported federal claims are being dismissed at the
     pleadings stage, the Court declines to exercise supplemental
     jurisdiction pursuant to 28 U.S.C. § 1367(c).
      First Circuit case law is clear “that district courts may

decline to exercise supplemental jurisdiction over pendent state

law claims when the anchor federal claims for those state law

claims are dismissed.” Borrás-Borrero v. Corporación del Fondo del

Seguro del Estado, 958 F.3d 26, 37 (1st Cir. 2020). Where, as here,

the federal claims are properly dismissed, a District Court is

well within its discretion to decline to exercise supplemental

jurisdiction    over   pending   state-law    claims.   See    e.g.,   Massó-

Torrellas v. Municipality of Toa Alta, 845 F.3d 461, 469-70 (1st

Cir. 2017); see also, Rivera-Diaz v. Humana Ins. of Puerto Rico,

Inc., 748 F.3d 387, 392 (1st Cir. 2014) (quoting Carnegie–Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7, (1988)) (“[I]n the usual

case in which all federal-law claims are eliminated before trial,

the   balance   of   factors   [...]   will   point   toward   declining   to

exercise jurisdiction over the remaining state-law claims.”).

      Since the federal claims are being dismissed at the pleadings

stage, the Court declines to exercise supplemental jurisdiction

pursuant to 28 U.S.C. § 1367(c) and all supplemental claims under

Puerto Rico law will be dismissed without prejudice.
     Case 3:19-cv-01443-RAM Document 51 Filed 08/12/20 Page 29 of 29
Civil No. 19-1443 (RAM)                                                29


     The   Court   likewise      declines   to   exercise   supplemental

jurisdiction over Mr. López-Ramos’ spouse, Patsy Pacheco-Diaz, and

their minor children NL-P and BL-P’s derivative claims against

Enersys. (Docket No. 1 ¶¶ 6-7, 39, 43). Thus, the Court also

dismisses without prejudice all claims by Mr. López-Ramos’ spouse

and minor children.

                           VI.     CONCLUSION
     “In the last analysis, we must remember that federal Courts

are courts of limited jurisdiction. In many cases, as here, our

duty is done when we enforce a valid statute as Congress wrote

it.” Miranda v. Ponce Federal Bank, 948 F.2 41, 49 (1st Cir. 1991)

(affirming dismissal of complaint for failure to state a claim

upon which relief can be granted under RICO). In accordance with

the foregoing, the Court GRANTS Defendant Enersys Engineering

Corporation’s Motion to Dismiss All Federal Claims and Request

that Supplemental or Pendent Jurisdiction Not be Exercised (Docket

No. 47).

     Judgment of dismissal without prejudice shall be entered

accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 12th day of August 2020.

                                   S/ RAÚL M. ARIAS-MARXUACH
                                   United States District Judge
